—Judgment, Supreme Court, New York County (Edward Lehner, J.), entered October 31, 1997, which, in a proceeding challenging defendants’ denial to plaintiff of a Federal preference for public housing, deemed the proceeding to be in the nature of CPLR article 78, denied the application and dismissed the proceeding, unanimously affirmed, without costs.
Since plaintiff resides in housing provided by a voluntary supported independent living program, under a sublease that will allow her to remain for an indefinite period of time, a rational basis exists for the finding that she is living in “permanent”, as opposed to “transitional”, housing within the meaning of the Stewart B. McKinney Homeless Assistance Act (42 USC § 11301 et seq.), and therefore is not entitled to a Federal preference for public housing (see, 24 CFR former 960.212, 960.213 [a] [2]). We have considered plaintiff’s other arguments and find them to be unpersuasive. Concur — Mazzarelli, J. P., Rubin, Andrias and Saxe, JJ.